Citation Nr: 0423795	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
unfavorable ankylosis of the right shoulder, with a 
comminuted fracture of the head of the right humerus, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right shoulder disorder is productive of 
limited flexion and abduction, an inability to perform 
external and internal rotation, pain on motion, and 
ankylosis; however, there is no evidence of nonunion of the 
humerus.

3.  The veteran's right shoulder disorder does not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for partial unfavorable ankylosis of the right 
shoulder, with a comminuted fracture of the head of the right 
humerus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5200 (2003).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.19 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
Moreover, the veteran has been afforded several VA 
examinations.

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his 
claims has been met.  The RO described the evidence needed to 
support his TDIU claim in a July 2001 letter and addressed 
the increased evaluation/right shoulder claim in a January 
2003 letter.  By these letters, particularly the latter, the 
RO has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any additional 
records that he had in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the January 2003 
letter was not given prior to the first AOJ adjudication of 
the veteran's claims, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was issued to the veteran in July 2003.  The veteran has thus 
been provided with every opportunity to submit evidence and 
argument in support of his claims, as well as to respond to 
VA notices.   As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).
 




II.  Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a February 1949 rating decision, the RO granted service 
connection for the veteran's right shoulder disorder on the 
basis of service records and lay affidavits confirming this 
disorder.  A 50 percent evaluation was assigned, effective 
from March 1946.

The veteran underwent a VA bones examination in July 2001, 
during which he reported pain and numbness of the right 
shoulder and stated that he could not lift his right arm 
above his right shoulder.  He was still able to dress 
himself.  However, he also reported "mild to moderate" 
flare-ups occurring normally twice per week when he could not 
fully move his right arm or write.  Also, he could not lift 
more than ten pounds with his right arm.  The examiner 
diagnosed a healed fracture deformity with post-traumatic 
ankylosis of the right shoulder joint, and this was confirmed 
by x-rays.

Also, in July 2001, the veteran underwent a VA orthopedic 
examination, which revealed that he is right-handed.  The 
examination was negative for tenderness, redness, and 
swelling.  Range of motion testing revealed mild flexion 
deformity of the right elbow joint; pain on forward flexion 
of the right shoulder beginning at 70 degrees and on shoulder 
abduction beginning at 50 degrees; and an inability to 
perform extension and internal rotation, as the veteran could 
not lift his right arm at about 90 degrees.  The diagnosis 
was a healed fracture deformity with post-traumatic ankylosis 
of the right shoulder joint.

In statements dated in August 2002 and February 2003, two 
private doctors confirmed the diagnosis of degenerative 
arthritis of the right shoulder joint and noted the presence 
of pain and limited motion.

The veteran underwent a second VA bones examination in 
February 2003, the report of which indicates that his right 
shoulder disorder resulted in "minimal to moderate" 
interference with daily activities.  The examiner further 
noted that the veteran compensated with use of his left hand 
and needed some help with dressing at times.  Most of the 
time, however, he could still do toileting and self-care.  
The diagnosis was post-traumatic arthritis and ankylosis of 
the right shoulder, with a healed fracture of the right 
humeral head and glenoid.

Also, in February 2003, the veteran underwent a further VA 
orthopedic examination.  During this examination, the veteran 
reported numbness of the right arm and shoulder and an 
inability to raise the right arm due to pain.  No swelling, 
edema, or flare-ups were noted.  The examiner described 
minimal interference with daily activities; the veteran 
needed some assistance with dressing but could still perform 
toileting and self-care most of the time.  There was evidence 
of ankylosis, and the right shoulder joint was noted to not 
be stable.  Range of motion testing revealed right shoulder 
forward flexion to 25 degrees passively, to 40 degrees 
actively, to 25 degrees until pain, and to 20 degrees to 
"repetitive/flare"; and abduction to 20 degrees passively, 
to 30 degrees actively, to 25 degrees until pain, and to 20 
degrees to "repetitive/flare."  The veteran was unable to 
perform external and internal rotation.  The diagnosis was a 
healed fracture of the right humeral head and glenoid and 
post-traumatic arthritis and ankylosis of the right shoulder.  
The examiner further noted that the veteran had a "frozen 
shoulder" but could still move his right hand and shoulder, 
albeit with pain.

The RO has evaluated the veteran's right shoulder disorder as 
a major joint at the 50 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  The 50 percent evaluation, which 
contemplates unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side, is the maximum available evaluation under this code 
section.

The Board is aware that the veteran has numerous right 
shoulder symptoms, including limited flexion and abduction, 
an inability to perform external and internal rotation, pain 
on motion, and ankylosis.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2003).  However, 
the only other diagnostic code section allowing for a higher 
evaluation is Diagnostic Code 5203, under which a 60 percent 
evaluation is allowed for nonunion of the humerus (false 
flail joint).  This particular symptomatology has not been 
shown in the present case, and the Board must therefore 
conclude that the criteria for an evaluation in excess of 50 
percent for a right shoulder disorder have not been met.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for that benefit.
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right shoulder disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disability 
is his right shoulder disorder, evaluated as 50 percent 
disabling.  This evaluation does not meet the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU.  

In this regard, the Board has considered the veteran's 
educational and employment background.  The veteran did not 
fill out a formal application for TDIU, but a review of the 
claims file reflects that he has an elementary school 
education and had previously worked as a farmer.  His June 
2001 VA Form 20-5655 (Financial Status Report) indicates that 
he is presently unemployed.
 
For extra-schedular consideration, there must be evidence 
that the veteran's service-connected right shoulder disorder 
results in exceptional interference with employability, but 
no such showing has been made in this case.  As noted above, 
the examiner who conducted the February 2003 VA bones 
examination found only minimal to moderate interference with 
daily activities as a result of the right shoulder disorder, 
with some added use of the left shoulder.  Similarly, the VA 
orthopedic examination from the same date revealed only 
minimal interference with daily activities.  There is no 
suggestion from these examination reports or from any other 
medical evidence of record that the veteran's right shoulder 
disorder, in and of itself, precludes employability.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention, as made in his May 2001 claim, that his service-
connected right shoulder disorder is of such severity as to 
preclude his participation in all forms of substantially 
gainful employment.  The Board is aware of the veteran's 
difficulties in seeking employment.  That having been said, 
the veteran, as a layperson, is unable to provide competent 
testimony as to matters which require medical expertise, such 
as the nature, extent, and etiology of his right shoulder 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected right shoulder disability renders him unable to 
obtain or retain substantially gainful employment.  
Accordingly, the preponderance of the evidence is against his 
claim of entitlement to TDIU.  Since the preponderance of the 
evidence is against the veteran's claim, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case.  The Board would 
point out, however, that the veteran is free to reopen his 
claim at any time.


ORDER

The claim of entitlement to an increased evaluation for 
partial unfavorable ankylosis of the right shoulder, with a 
comminuted fracture of the head of the right humerus, 
currently evaluated as 50 percent disabling, is denied.

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



